Case 1:19-cv-02785-TWP-DML Document 18-2 Filed 09/27/19 Page 1 of 1 PageID #: 89




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

    STAN SPRINGER,                                )
    CYNTHIA SPRINGER,                             )
    DENNIS NEARY,                                 )
    NANCY NEARY,                                  )
    THE CHICAGO WINE COMPANY,                     )
    and DEVIN WARNER,                             )
                                                  )
                              Plaintiffs,         )
                                                  )
                     v.                           )       Case No: 1:19-cv-2785-TWP-DML
                                                  )
    ERIC HOLCOMB, Governor of Indiana,            )
    CURTIS HILL, Attorney General                 )
    of Indiana, and DAVID COOK, Chairman          )
    of the Indiana Alcohol and Tobacco            )
    Commission,                                   )
                                                  )
                              Defendants.         )

                   ORDER ON WINE & SPIRITS’ MOTION TO INTERVENE

            Wine & Spirits Distributors of Indiana has moved the Court to grant leave for

    Wine & Spirits to intervene in this action. Being duly advised, the Court now GRANTS

    this motion.

            IT IS THEREFORE ORDERED THAT Wine & Spirits Distributors of Indiana is

    granted leave to intervene as a defendant in this cause and is ordered to file and serve

    Wine & Spirits’ Answer to First Amended Complaint attached as Exhibit A to its motion.

    SO ORDERED.

                                                          ______________________________
                                                          Judge, United States District Court



    Copies to counsel of
    record electronically registered.



                                                 1
